Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Application Status
This application is a 371 of PCT/US 2018/022204, filed on 03/13/2018. 
This Office action is a Corrected Notice of Allowability by an Examiner’s amendment in order to correct claim languages to place the application in condition of better and correct form.
Claims 1, 74, 83, 91, 93-94, 95, 96, 98-101, 103, 147-148 and 149 were previously allowed and claims 18 and 27 were canceled, and an Allowability Notice was mailed on 06/16/2021. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Gene J. Yao, applicants’ representative on 06/29/2021. 

Amend the claim(s) as shown below:
83. (Currently Amended) A method of making 1,4-butanediol, 

contacting a C1 carbon with the genetically modified microorganism of claim 1; and
growing the microorganism to produce the 1,4-butanediol. 

94. (Currently Amended) The method of claim 83, further comprising recovering the 1,4-butanediol. 
Cancel claim 95.
Allowable Subject Matter
	Claims 1, 74, 83, 91, 93-94, 96, 98-101, 103, 147-148 and 149 are allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to IQBAL H CHOWDHURY whose telephone number is (571)272-8137.  The examiner can normally be reached on M-F from 9:00 AM-5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao, can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Iqbal H. Chowdhury, Primary Examiner
Art Unit 1656 (Recombinant Enzymes and Protein Crystallography)

Rm. REM 5A49 and Mail Box REM 2C71
Ph. (571)-272-8137 and Fax (571)-273-8137

/IQBAL H CHOWDHURY/
Primary Examiner, Art Unit 1656